Citation Nr: 1210597	
Decision Date: 03/22/12    Archive Date: 03/30/12

DOCKET NO.  09-38 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.  

2.  Whether the reduction from 30 percent to 20 percent for right shoulder, status post arthroscopic repair of superior labrum anterior posterior tear, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran had active duty from July 1978 to November 1978 and from April 1979 to June 1995.  

The matter of entitlement to service connection for a left shoulder disability comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The matter of whether the reduction from 30 percent to 20 percent for right shoulder, status post arthroscopic repair of superior labrum anterior posterior tear, was proper comes to the Board on appeal from a December 2009 rating decision of the VA RO in St. Petersburg, Florida.  In December 2011, the appellant testified during a hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida; a transcript of that hearing is of record. 

A June 1996 rating decision denied entitlement to service connection for multiple joint aches located in the knees, ankles, shoulders, right elbow, and hands.  The Veteran's claim for entitlement to service connection for a left shoulder disability is a separate claim from the claim denied in the June 1996 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With regard to the left shoulder claim, service treatment records dated in April 1992 reflect that the Veteran complained of problems with both shoulders.  The Veteran underwent a VA examination in November 2009 and was diagnosed with bilateral shoulder degenerative joint disease.  The Board finds that the VA examination and report is inadequate, given the failure by the examiner to determine the etiology of any left shoulder disability.  The Board finds that the Veteran should be scheduled for an additional VA examination with regard to the left shoulder issue.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In December 2009, the RO reduced the evaluation of right shoulder, status post arthroscopic repair of superior labrum anterior posterior tear, from 30 percent disabling to 20 percent disabling.  The Veteran has since expressed disagreement with the reduction on a VA form 9 dated in April 2010.  That statement constitutes a notice of disagreement.  Where a claimant files a notice of disagreement and the RO has not issued an SOC, the issue must be remanded to the RO for a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the agency of original jurisdiction must issue an SOC as to the Veteran's claim for whether the reduction from 30 percent to 20 percent for right shoulder, status post arthroscopic repair of superior labrum anterior posterior tear, was proper.

Finally, records of any VA treatment the Veteran may have received for the disabilities on appeal are constructively of record, are likely to contain pertinent information, and must be secured.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's Miami VA medical center outpatient treatment records dated from October 2009 to the present.  Incorporate the records into the Veteran's claims file.  If no records are available, documentation stating such should be incorporated into the claims file.

2.  The Veteran should be scheduled for a VA examination to determine the nature and etiology of any current left shoulder disability.  The claims file should be made available to the examiner in connection with the examination.  The examiner should determine if the Veteran has a left shoulder disability or has had a left shoulder disability at any point during the claim period.  If a left shoulder disability is diagnosed, then the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or higher degree of probability) that a left shoulder disability is related to service, to include the April 1992 left shoulder complaint.  A complete rationale should be given for any opinion provided.  

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011). 

4.  Adjudicate the claim for whether the reduction from 30 percent to 20 percent for right shoulder, status post arthroscopic repair of superior labrum anterior posterior tear, was proper and issue an SOC to the Veteran and his service representative.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  This issue should be returned to the Board only if the Veteran perfects a timely appeal.

5.  After undertaking the development above, readjudicate the Veteran's claim for service connection for a left shoulder disability.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and give them an appropriate period of time in which to respond.  Thereafter, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


